UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [ü]Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the Quarterly Period Ended June 30, []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the Transition Period From to . Commission file number 1-2691. American Airlines, Inc. (Exact name of registrant as specified in its charter) Delaware 13-1502798 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4333 Amon Carter Blvd. Fort Worth, Texas 76155 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (817) 963-1234 Not Applicable (Former name, former address and former fiscal year , if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þYes¨No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act.¨ Large Accelerated Filer¨ Accelerated Filerþ Non-accelerated Filer Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).¨Yes¨No Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). ¨ Yesþ No Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common Stock, $1 par value - 1,000 shares as of July 10, 2009. INDEX AMERICAN AIRLINES, INC. PART I:FINANCIAL INFORMATION Item 1.Financial Statements Consolidated Statements of Operations Three and six months ended June 30, 2009 and Condensed Consolidated Balance Sheets June 30, 2009 and December 31, 2008 Condensed Consolidated Statements of Cash Flows Six months ended June 30, 2009 and Notes to Condensed Consolidated Financial Statements June 30, 2009 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations Item 3.Quantitative and Qualitative Disclosures about Market Risk Item 4.Controls and Procedures PART II:OTHER INFORMATION Item 1.Legal Proceedings Item 1A.Risk Factors Item 5.Other Information Item 6.Exhibits SIGNATURE PART I:FINANCIAL INFORMATION Item 1.Financial Statements AMERICAN AIRLINES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In millions) Three Months Ended Six Months Ended June 30, June 30, 2009 2008 2009 2008 Revenues Passenger $ 3,677 $ 4,735 $ 7,357 $ 9,114 Regional Affiliates 513 684 970 1,264 Cargo 134 233 278 448 Other revenues 561 503 1,114 1,001 Total operating revenues 4,885 6,155 9,719 11,827 Expenses Wages, salaries and benefits 1,552 1,500 3,090 2,984 Aircraft fuel 1,204 2,182 2,383 4,039 Regional payments to AMR Eagle 493 642 967 1,227 Other rentals and landing fees 308 287 603 581 Commissions, booking fees and credit card expense 207 259 424 516 Depreciation and amortization 244 276 479 536 Maintenance, materials and repairs 250 257 493 513 Aircraft rentals 128 123 255 247 Food service 123 131 237 256 Special charges 22 1,163 36 1,163 Other operating expenses 613 674 1,238 1,338 Total operating expenses 5,144 7,494 10,205 13,400 Operating Loss (259 ) (1,339 ) (486 ) (1,573 ) Other Income (Expense) Interest income 9 46 20 98 Interest expense (129 ) (137 ) (271 ) (282 ) Interest capitalized 10 8 20 13 Related party interest - net (4 ) (12 ) (10 ) (30 ) Miscellaneous - net (15 ) (29 ) (27 ) (33 ) (129 ) (124 ) (268 ) (234 ) Loss Before Income Taxes (388 ) (1,463 ) (754 ) (1,807 ) Income tax - Net Loss $ (388 ) $ (1,463 ) $ (754 ) $ (1,807 ) The accompanying notes are an integral part of these financial statements. AMERICAN AIRLINES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In millions) June 30, December 31, 2009 2008 Assets Current Assets Cash $ 186 $ 188 Short-term investments 2,613 2,910 Restricted cash and short-term investments 460 459 Receivables, net 765 797 Inventories, net 494 481 Fuel derivative contracts 86 188 Fuel derivative collateral deposits 59 575 Other current assets 324 175 Total current assets 4,987 5,773 Equipment and Property Flight equipment, net 9,983 10,109 Other equipment and property, net 2,296 2,325 Purchase deposits for flight equipment 708 670 12,987 13,104 Equipment and Property Under Capital Leases Flight equipment, net 207 181 Other equipment and property, net 55 59 262 240 Route acquisition costs and airport operating and gate lease rights, net 1,081 1,090 Other assets 2,246 2,311 $ 21,563 $ 22,518 Liabilities and Stockholder’s Equity (Deficit) Current Liabilities Accounts payable $ 1,070 $ 891 Accrued liabilities 1,792 1,917 Air traffic liability 3,847 3,708 Fuel derivative liability 134 716 Payable to affiliates, net 2,103 2,427 Current maturities of long-term debt 894 1,305 Current obligations under capital leases 104 107 Total current liabilities 9,944 11,071 Long-term debt, less current maturities 6,060 6,102 Obligations under capital leases, less current obligations 572 582 Pension and postretirement benefits 6,881 6,613 Other liabilities, deferred gains and deferred credits 3,065 3,055 Stockholder’s Equity (Deficit) Common stock - - Additional paid-in capital 3,912 3,891 Accumulated other comprehensive loss (2,608 ) (3,287 ) Accumulated deficit (6,263 ) (5,509 ) (4,959 ) (4,905 ) $ 21,563 $ 22,518 The accompanying notes are an integral part of these financial statements. AMERICAN AIRLINES, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In millions) Six Months Ended June 30, 2009 2008 Net Cash Provided by Operating Activities $ 828 $ 1,016 Cash Flow from Investing Activities: Capital expenditures (591 ) (458 ) Net (increase) decrease in short-term investments 297 (383 ) Net (increase) decrease in restricted cash and short-term investments (1 ) (6 ) Proceeds from sale of equipment and property 2 7 Cash collateral on spare parts financing 48 8 Net cash used for investing activities (245 ) (832 ) Cash Flow from Financing Activities: Payments on long-term debt and capital lease obligations (732 ) (270 ) Proceeds from: Issuance of debt and sale leaseback transactions 470 221 Reimbursement from construction reserve account 1 - Funds transferred from affiliates, net (324 ) 1 Net cash used for financing activities (585 ) (48 ) Net increase (decrease) in cash (2 ) 136 Cash at beginning of period 188 145 Cash at end of period $ 186 $ 281 The accompanying notes are an integral part of these financial statements. AMERICAN AIRLINES, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, these financial statements contain all adjustments, consisting of normal recurring accruals, necessary to present fairly the financial position, results of operations and cash flows for the periods indicated. Results of operations for the periods presented herein are not necessarily indicative of results of operations for the entire year. American Airlines, Inc. (American or the Company) is a wholly owned subsidiary of AMR Corporation (AMR). The condensed consolidated financial statements also include the accounts of variable interest entities for which the Company is the primary beneficiary. For further information, refer to the consolidated financial statements and footnotes included in the American Airlines, Inc. Annual Report on Form 10-K for the year ended December 31, 2008 (2008 Form 10-K).Further, in connection with preparation of the condensed consolidated financial statements and in accordance with the recently issued Statement of Financial Accounting Standards No. 165 “Subsequent Events” (SFAS 165), the Company evaluated subsequent events after the balance sheet date of June 30, 2009 through July 15, 2009. During the first and second quarters of 2009, the Company experienced continued significant weakening of the revenue environment, especially in international markets, due to the worldwide economic recession.Lower revenues, coupled with the recent severe disruptions in the capital markets and other sources of funding, and the recent increase in fuel prices, have negatively impacted the Company and significantly impacted its results of operations and cash flows for the three and six months ended June 30, 2009.Consequently, the Company’s liquidity has been negatively affected as unrestricted cash and short-term investments decreased from $3.1billion as of December 31, 2008 to $2.8billion at June 30, 2009.In addition, the Company may not be able to improve its liquidity position for the remainder of 2009 if the overall industry revenue environment does not improve and if the Company is unable to obtain adequate additional funding. The Company also remains heavily indebted and has significant obligations.As of the date of this Form 10-Q, the Company believes it can access sufficient liquidity to fund its operations and obligations for the remainder of 2009, including repayment of debt and capital leases, capital expenditures and other contractual obligations.However, no assurance can be given that the Company will be able to do so. In June 2009, in response to the challenges it faces, the Company announced further capacity reductions in an effort to balance supply and demand.American will reduce mainline seating capacity by approximately 7.5 percent for the full year 2009 versus 2008.The reduction consists of an approximately 9.0 percent reduction in mainline domestic capacity andmore than 4.0 percent reduction in mainline international capacity compared to the year ending December 31, 2008.As a result, for the quarter ending September 30, 2009,
